 Case 2:19-cv-12043-DML-APP ECF No. 10, PageID.36 Filed 10/03/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

SHEREE JONES,

               Plaintiff,                                    Case Number 19-12043
v.                                                           Honorable David M. Lawson

CREDIT ACCEPTANCE CORP.,

               Defendant.
                                              /

            ORDER STAYING AND ADMINISTRATIVELY CLOSING CASE

       On September 19, 2019, the parties filed a joint statement acknowledging that the dispute

is governed by an arbitration agreement, and that the plaintiff will file an arbitration demand with

the American Arbitration Association (“AAA”). However, the plaintiff argued that this action

should remain open because the plaintiff has reason to believe that plaintiff’s provider, T-Mobile

Metro PCS, does not honor subpoenas signed by arbitrators.           After reviewing the parties’

submissions and hearing oral argument on October 1, 2019, the Court will stay and

administratively close the case and permit any party to return to Court to seek an order to enforce

subpoenas issued by the AAA. See 9 U.S.C. §§ 3, 9.

       Accordingly, it is ORDERED that the parties shall engage in binding arbitration under the

conditions and procedures set out in their arbitration agreement.

       It is further ORDERED that this case is STAYED.

       It is further ORDERED that the arbitrators may issue subpoenas to compel the attendance

of witnesses and the production of documents as authorized by 9 U.S.C. § 7, and may petition the

Court for an order to enforce subpoenas.

       It is further ORDERED that any party may move to dissolve the stay to enforce or

challenge subpoenas issued by the AAA.
 Case 2:19-cv-12043-DML-APP ECF No. 10, PageID.37 Filed 10/03/19 Page 2 of 2




        It is further ORDERED that the parties must notify the court when arbitration has been

completed.

        It is further ORDERED that the clerk shall ADMINISTRATIVELY CLOSE the case for

statistical purposes.

                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge

Date: October 3, 2019


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first-class U.S. mail on October 3, 2019.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI




                                                     -2-
